EXHIBIT 10.1





ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM ADMINISTRATION
DIVISION OF BUSINESS AND FINANCE
SECTION A: CONTRACT




1. AMENDMENT NUMBER:
    3

2.  CONTRACT NO.:
     YH09-0001-07

3.  EFFECTIVE DATE OF CONTRACT:
     May 1, 2009

4.  PROGRAM:
     DHCM - ACUTE


5. CONTRACTOR/PROVIDER NAME AND ADDRESS:



VHS Phoenix Health Plan, LLC
7878 N. 16th Street, Suite 105
Phoenix, Arizona  85020


6. PURPOSE OF AMENDMENT:  To amend Section B, Capitation Rates, effective May 1,
2009.



7.

 

THE CONTRACT REFERENCED ABOVE FOLLOWS

 

 

 

 

 

 

 

 

 

To amend Section B, Capitation Rates, effective May 1, 2009.

 

 

NOTE:  Please sign and date all copies and then return one executed original
to:                    Mark Held
                                                                                                                               
Sr. Procurement Specialist
                                                                                                                               
AHCCS Contracts
                                                                                                                               
701 E. Jefferson St., MD 5700
                                                                                                                               
Phoenix, AZ  85034

 

8.  EXCEPT AS PROVIDED FOR HEREIN, ALL TERMS AND CONDITIONS OF THE ORIGINAL
CONTRACT NOT HERETOFORE CHANGED AND/OR AMENDED REMAIN UNCHANGED AND IN FULL
EFFECT.

 

 

 

IN WITNESS WHEREOF THE PARTIES HERETO SIGN THEIR NAMES IN AGREEMENT



9.  SIGNATURE OF AUTHORIZED REPRESENTATIVE:

 

10.  SIGNATURE OF AHCCCSA CONTRACTING OFFICER:

     /a/ Nancy Novick

 

       /s/ Pat Wathimson for Michael Veit

 

 

 

TYPED NAME:      NANCY NOVICK

 

MICHAEL VEIT

TITLE:                    CHIEF EXECUTIVE OFFICER

 

CONTRACTS & PURCHASING ADMINISTRATOR

DATE: 4/6/09

 

DATE: 3-30-09




SECTION B: CAPITATION RATES

The Contractor shall provide services as described in this contract. In
consideration for these services, the Contractor
will be paid Contractor-specific rates per member per month for the term May 1,
200 through September 30,
2009. See attached revised rates.







































































































61





ARIZONA HEALTH CARE COST CONTAINMENT SYSTEM
CAPITATION RATE SUMMARY – ACUTE RATES
Phoenix Health Plan
5/1/2009-9/30/2009

 

Title XIX and KidsCare Rates 1:

TANF
<1, M/F

TANF
1-13, M/F

TANF
14-44, F

TANF
14-44, M

TANF
45+, M/F

SSI
w/ Med

SSI
w/o Med

SFP

Maternity
Delivery
Supplement

Non-MED

MED

4

Apache/Coconino/Mohave/Navajo

$474.47

$111.58

$273.18

$157.95

$409.52

$161.19

$776.11

$19.02

$6,248.22

$578.66

$1,434.36

6

Yavapai

$507.50

$116.03

$270.46

$180.56

$427.88

$141.69

$758.61

$18.30

$6,871.52

$627.38

$1,160.64

8

Gila/Pinal

$578.37

$108.22

$256.73

$172.31

$358.20

$139.85

$737.91

$12.43

$6,594.24

$487.17

$1,673.46

10

Pima

$493.42

$101.61

$239.36

$127.59

$408.04

$146.24

$772.28

$21.96

$6,627.59

$492.92

$1,356.27

12

Maricopa

$550.49

$117.35

$241.92

$151.74

$422.47

$158.80

$749.25

$18.79

$6,694.65

$630.48

$1,423.69

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PPC Rates:

TANF
<1, M/F

TANF
1-13, M/F

TANF
14-44, F

TANF
14-44, M

TANF
45+, M/F

SSI
w/ Med

SSI
w/o Med

Non-MED

MED

4

Apache/Coconino/Mohave/Navajo

$1,190.99

$62.12

$264.37

$215.09

$439.52

$135.86

$405.68

$1,127.75

$7,407.25

6

Yavapai

$1,210.79

465.92

$262.35

$223.35

$442.10

$133.86

$407.50

$1.116/81

$7,418.82

8

Gila/Pinal

$1,200.37

$66.67

$253.25

$212.60

$444.30

$134.33

$407.29

$1,100.13

$7,521.76

10

Pima

$1,195.05

$56.40

$248.23

$197.36

$440.40

$132.96

$408.89

$889.79

$7,402.50

12

Maricopa

$1,221.70

$66.27

$256.92

$225.36

$448.09

$133.45

$426.87

$1,323.84

$7,696.96

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Other Rates:

Option 1
Transplant

Option 2
Transplant

4

Apache/Coconino/Mohave/Navajo

$40.00

$40.00

6

Yavapai

$40.00

$40.00

8

Gila/Pinal

$40.00

$40.00

10

Pima

$40.00

$40.00

12

Maricopa

$40.00

$40.00

 

 

 

 

 

 

 

 

 

 

 

 

 



1. Rates have been adjusted for $50,000 Reinsurance Deductible